Citation Nr: 0119638	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from February 1950 to April 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Los Angeles, California Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran did not appeal the RO rating decisions in 
September 1953 and December 1953 that denied entitlement to 
service connection for myositis, coccygeal region, low back 
injury.  

3.  The evidence received since the 1953 RO rating decisions 
bears directly or substantially upon the issue at hand, is 
not essentially duplicative or cumulative in nature, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

Evidence received since the 1953 rating decisions wherein the 
RO denied the veteran's claim of entitlement to service 
connection for a disability of the back is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The RO initially deferred entitlement to service connection 
for myositis, coccygeal region, low back injury originally in 
September 1953 and denied service connection in a rating 
decision dated in December 1953.  The RO considered those 
service medical records that were available to the record at 
that time.  In a request for army information, it is noted 
that no medical records were on file.  

Since the RO's denial in 1953, the veteran submitted complete 
service medical records that revealed a diagnosis of 
myositis, resulting from a contusion, cyccygeal region, due 
to a football injury.  Subsequent treatment records reveal 
pain and injections to that area.  On separation examination 
in April 1953, there is a notation of coccygodynia since July 
1951.  Complete service medical records were not available in 
1953.  There was also a rating decision in early in 1954 
after receipt of service medical record information that 
referred to the coccyx and myositis.  It does not appear that 
the RO furnished notice of the decision to the veteran.  

Kaiser Permanente records are associated with the veteran's 
claims folder that disclose complaints of chronic low back 
pain and a diagnosis of degenerative disc disease.  An x-ray 
study done in February 1999 reveals osteoarthritis and 
degenerative disc disease.  A lay statement dated in 
September 1999 attests to the veteran's inservice back 
injury.  

During the veteran's personal hearing in October 2000, the 
veteran testified that he injured his back during a football 
game in service and that after service, he was no longer able 
to do the same things he used to do.  Transcript (T.) at 1.  
He stated that the doctor diagnosed a bruised tailbone at 
that time.  (T.) at 2.  After service, the veteran reported 
that he had a difficult time working and often changed from 
heavy labor jobs to less labor jobs.  T 2.  He also stated 
that treatment had been intermittent over the years.  (T.) at 
3.  The veteran also reported that he had no treatment 
records from Kaiser Permanente beginning in 1998.  (T.) at 3.  
He also reported that he had never been hospitalized, but 
that he had a car accident in 1993.  (T.) at 4.  

II. Pertinent Law and Regulations 

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

For the limited purpose of determining whether the claim 
should be reopened, credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

III. Analysis

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  When a claimant seeks to reopen a finally denied 
claim, the Board must review all of the evidence submitted 
since that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).  In order to reopen a 
finally denied claim there must be new and material evidence 
presented since the claim was last finally disallowed on any 
basis, not only since the claim was last denied on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  Under 
Evans, evidence is new if not previously of record and is not 
merely cumulative of evidence previously of record.  

Review of the RO's findings in the 1953 decisions shows, in 
essence, that the RO found no competent medical evidence of a 
claimed back disability having its inception in service.  The 
RO noted that the discharge examination showed no disability 
but that service medical records were not complete.   

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection for a disability of 
the back.  The specified basis of the previous denial is 
changed by the additional evidence that includes hearing 
testimony, additional pertinent service medical records and 
thorough medical evaluations.  This evidence is not 
essentially cumulative of earlier evidence.  There is 
evidence of a current disability of the back that was not 
previously shown.  There is also sworn testimony 
supplementing the record.

VA must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen the 
claim.  The additional evidence regarding the back disorder 
is not cumulative thereby passing the first test.  The 
additional evidence added to the record adds to previously 
reviewed evidence as it relates to back complaints since 
service and provides evidence of current disability.   

The Board finds that the additional evidence viewed with that 
previously of record is new and material evidence as defined 
by the regulation.  It bears directly and substantially upon 
the issue at hand, and being neither solely duplicative nor 
cumulative, it is significant and must be considered in order 
to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection, the first element has 
been satisfied.  Accordingly, the Board's analysis must 
continue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  VA 
must determine whether the record is sufficient to proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999).  The Board will not address the 
merits at this time for reasons set forth below and in the 
remand portion of this decision. 

In essence, the veteran has substantiated his claim to allow 
for it to be reopened.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  It is accompanied by supporting evidence that 
reports the back injury in service.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  There is evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
There is competent evidence of incurrence from the service 
records and early VA reports.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disability, the appeal is allowed to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In light of the Board's decision, there is a need for further 
evidentiary development specifically regarding outstanding 
records and medical opinion, in view certain facts in the 
record. 

The Board has noted the significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board must conclude that the 
current record is not adequately developed to allow for an 
informed determination of this issue.  

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
case is again REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
back disability.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

All information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of the 
relevant records sought, it shall notify the 
veteran that it has been unable to obtain 
such records by identifying the specific 
records not obtained, explaining the efforts 
used to obtain those records, and describing 
any further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

3.  The RO should arrange for a VA special 
orthopedic examination of the veteran by an 
orthopedic surgeon or other available medical 
specialist, including on a fee basis if 
necessary, to determine the nature, extent of 
severity, and etiology of any disability of 
the back that may be present.  Any further 
indicated special studies should be 
conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  

The examiner should review the veteran's 
claims folder and provide an opinion on the 
degree of probability that any disorder(s) of 
the back found on examination is(are)  
related to service, particularly on the basis 
of the circumstances reported by the veteran 
to have occurred during service.  

The examiner should provide a complete 
rationale for all opinions and conclusions 
expressed.  Any consultations with other 
specialists deemed necessary for a 
comprehensive evaluation should be obtained.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should adjudicate the issue of 
entitlement to service connection for a 
disability of the back on a de novo basis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  


Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination(s) may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

